Exhibit 10.2
Record and Return to:
Hunton & Williams LLP
1900 K Street, NW
Washington, DC 20006
Attn. John M. Ratino
ASSIGNMENT AND ASSUMPTION OF GSA LEASE
     This Assignment and Assumption of GSA Lease (this “Agreement”) is made and
entered into as of September 9, 2010 (the “Effective Date”) by and among THE
UNITED STATES OF AMERICA, ACTING BY AND THROUGH THE ADMINISTRATOR OF GENERAL
SERVICES AND AUTHORIZED REPRESENTATIVES (“Landlord”), TARIFF BUILDING
ASSOCIATES, L.P., a California limited partnership (“Assignor”), and JAYHAWK
OWNER LLC, a Delaware limited liability company (“Assignee”).
RECITALS
     A. Assignor is the lessee, and Landlord the lessor, under that certain
Lease dated as of December 1, 1999, as amended by that certain First Amendment
to Lease Agreement dated as of January 29, 2001, that certain Second Amendment
to Lease Agreement dated as of June 21, 2002, and that certain Third Amendment
to Lease, dated as of December 20, 2002, as supplemented by the Steam Service
Agreement dated as of January 29, 2001 (collectively, the “Lease”), relating to
that certain real property described in Exhibit A attached hereto. A Memorandum
of Lease with respect to the Lease was filed with the Recorder of Deeds of the
District of Columbia on February 12, 2001, as Instrument Number 201012733
thereof. Capitalized terms used herein and not defined shall have the meanings
assigned to them in the Lease.
     B. Pursuant to that certain Purchase and Sale Agreement dated as of May 14,
2010 by and between Assignor and Assignee (as amended, the “Purchase
Agreement”), Assignor has agreed, to sell, and Purchaser has agreed to purchase,
that certain hotel located at 700 F Street NW, Washington, DC, and commonly
known as the Hotel Monaco Washington DC.
     C. In connection with the Purchase Agreement, Assignor desires to assign,
and Assignee desires to assume, all of the rights and obligations of Assignor as
Tenant under the Lease.
AGREEMENT
          NOW THEREFORE, in consideration of the agreements and conditions
contained herein and other valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Assignor, Assignee and Landlord agree as
follows, with effect as of the Effective Date:

 



--------------------------------------------------------------------------------



 



1. Assignment and Assumption of Lease.

  1.1   Effective as of the Effective Date, Assignor does hereby sell, assign,
transfer, grant, convey and set over unto Assignee all of its right, title, and
interest in, to and under the Lease.     1.2   Assignee does hereby accept the
foregoing sale, assignment, transfer, grant and conveyance of the Lease and
hereby assumes and agrees to observe and perform all of the obligations, terms,
covenants and conditions of the Tenant under the Lease accruing from and after
the Effective Date. The Lease shall continue in full force and effect from and
after the Effective Date.     1.3   From and after the date hereof, the defined
term “Tenant” in the Lease shall refer to Assignee.     1.4   Each of Assignor
and Assignee hereby warrant that it has full power and legal right and authority
to execute this Agreement.

2. Landlord’s Consent and Release.

  2.1   Landlord acknowledges and consents to the foregoing assignment to and
assumption by Assignee of the Lease.     2.2   Landlord hereby releases Assignor
from all obligations and liabilities of “Tenant” under and relating to the Lease
that accrue from and after the Effective Date.

3. Miscellaneous.

  3.1   As between Assignor and Assignee, this Agreement does not enlarge,
restrict or otherwise modify the terms of the Purchase Agreement or constitute a
waiver or release by Assignor or Assignee of any liabilities, duties or
obligations imposed upon them (or any of their respective affiliates) by the
terms of the Purchase Agreement, including without limitation the
representations, warranties, covenants, agreements, indemnifications and other
provisions of the Purchase Agreement. As between Assignor and Assignee, in the
event of any conflict or inconsistency between the terms of the Purchase
Agreement and the terms hereof, the terms of the Purchase Agreement shall
govern.     3.2   This Agreement may be executed in two or more counterparts,
each of which so executed and delivered shall be deemed an original, but all of
which taken together shall constitute but one and the same instrument.

[Remainder of Page Intentionally Left Blank]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF the parties have duly executed this Agreement the day
and year first above written.

            “ASSIGNOR”

TARIFF BUILDING ASSOCIATES, L.P.,
a California limited partnership
   

             By:   Square 430, LLC,         a Delaware limited liability
company       Its:   General Partner     

            By:   Kimpton Group Holding LLC,         a Delaware limited
liability company      Its:   Sole Member   

            By:   /s/ Judith C. Miles       Name:    Judith C. Miles      
Title:    EVP and Secretary  

            “ASSIGNEE”

JAYHAWK OWNER LLC,
a Delaware limited liability company
   

            By:   /s/ Thomas C. Fisher       Name:    Thomas C. Fisher      
Title:    Vice President  

            “LANDLORD”

UNITED STATES OF AMERICA, acting by and through the Administrator of General
Services and authorized representatives
   

            By:   /s/ Daryl N. Jackson       Name:    Daryl N. Jackson      
Title:    Contracting Officer    

Signature Page to Assignment and Assumption of GSA Lease

 



--------------------------------------------------------------------------------



 



EXHIBIT A
LEGAL DESCRIPTION
All of those lots or parcels of land lying situate and being in the District of
Columbia and being more particularly described as follows:
Lots 1 through 14 in Square 430 as shown on the Original Plats and Plans of the
City of Washington, recorded among the Records of the Office of the District of
Columbia.
Note: the above described land is known for taxation and assessment purposes as
Lot 800 in Square 430.

 